Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claims 11 and 12 and Applicant’s addition of Claim 21 are both acknowledged.
Applicant’s arguments, see page 8, filed 28 June 2022, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn.
Applicant’s arguments, see page 8, filed 28 June 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120196949 A1 (Heo).
Applicant argues that Claim 1, as amended, is not entirely anticipated by the cited prior art (WO ‘184). Specifically, Applicant argues that WO ‘184 does not teach or suggest a radically polymerizable monomer and polymerizable polymer which is a resin having a fluorene skeleton used in combination as a radically polymerizable compound. WO ‘184 discloses that the polymerizable compound D1 may include NK Ester A-BPEF (paragraph 00106 of the English translation), which is a diacrylate monomer having a fluorene ring skeleton. See the structures recited at the top of Page 38 of the original WO ‘184 publication. WO ‘184 also states that the curable compound D is preferably a radically polymerizable compound (paragraph 0092 of the English translation) and the curable compound may be used singly or in combination of two or more kinds thereof (paragraph 0093 of the English translation). As a polymerizable compound, the compound may be in any chemical form such as a monomer, a prepolymer, an oligomer, and the like (paragraph 0094 of the English translation). However, WO ‘184 does not disclose a polymerizable polymer having a fluorene skeleton used in combination with the polymerizable monomer. Thus, Applicant’s arguments that WO ‘184 does not fully suggest or teach the limitations of instant Claim 1, as amended, are persuasive and the rejection under 35 U.S.C. 102(a)(1) is withdrawn. However, instant Claim 1 is now rejected under 35 U.S.C. 103 in view of US 20120196949 A1 (Heo), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 201821184 A1 (Foreign Patent Document 12 of the Information Disclosure Statement filed 28 December 2020, hereby referred to as WO ‘184) in view of US 20120196949 A1 (Heo).
Regarding Claims 1 and 21, WO ‘184 discloses a photosensitive composition comprising a near infrared absorber (“zinc halide phthalocyanine pigment”, paragraph 0013 of the English translation), a photoinitiator (paragraph 00122 of the English translation), and a compound that is cured by reacting with an active species generated from the photoinitiator (paragraph 0013 of the English translation). The near infrared absorbing compound is a phthalocyanine pigment (paragraph 0016 of the English translation, see also Formula (A1) on page 7 of the original publication). The photoinitiator is a photoradical polymerization initiator (paragraph 00122-00123 of the English translation). WO ‘184 discloses that the polymerizable compound D1 may include NK Ester A-BPEF (paragraph 00106 of the English translation), which is a diacrylate monomer having a fluorene ring skeleton. See the structures recited at the top of Page 38 of the original WO ‘184 publication. WO ‘184 also states that the curable compound D is preferably a radically polymerizable compound (paragraph 0092 of the English translation) and the curable compound may be used singly or in combination of two or more kinds thereof (paragraph 0093 of the English translation). As a polymerizable compound, the compound may be in any chemical form such as a monomer, a prepolymer, an oligomer, and the like (paragraph 0094 of the English translation). However, WO ‘184 does not disclose a polymerizable polymer having a fluorene skeleton used in combination with the polymerizable monomer. Heo teaches a fluorene-based resin polymer and photosensitive resin composition comprising the same. Formula 2 of Heo (see page 2 of Heo) shows a polymer repeating unit having a fluorene skeleton and two acrylate groups within the repeating unit, thus making the repeat unit a polymerizable compound. WO ‘184 and Heo are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the polymerizable fluorene-based polymer resin taught by Heo in the composition disclosed by WO ‘184 because the fluorene-based polymer taught by Heo has excellent developing and adhesive properties, and has excellent stability (see Heo, paragraph 0014-0016).
Regarding Claim 2, WO ‘184 does not explicitly disclose the absorbance of the composition at wavelengths of 248 and 365 nm. However, the composition disclosed by WO ‘184 (modified to include the teachings of Heo) contains chemically similar or identical species to the instant application. Additionally, the composition disclosed by WO ‘184 contains these chemical species in similar or identical ratios. Furthermore, WO ‘184 discloses that the composition is patterned using a KrF laser scanner having a wavelength of 248 nm (see paragraph 00231 of the English translation), which is the preferred exposure source of the instant application. Thus, it is expected that the composition disclosed by WO ‘184 (modified to include the teachings of Heo) has the absorbance characteristics at 248 and 365 nm specified in instant Claim 2.
Regarding Claims 3-8, WO ‘184 discloses the following formula as a photoinitiator:

    PNG
    media_image1.png
    198
    237
    media_image1.png
    Greyscale

See formula C-7 on page 53 of the original publication. Formula C-7 from WO ‘184 is identical to formula I1 of the instant application (see paragraph 0269 of the instant specification). As such, it would be expected that the formula C-7 disclosed in WO ‘184 would possess the quantum yield and active species properties outlined by instant claims 3-8. WO ‘184 discloses other initiators that are identical to those presented in the instant application, such as C-13 (identical to I2 of the instant application).
Regarding Claim 9, WO ‘184 discloses that the zinc halide compound (which acts as a near-infrared absorber) is present in the photosensitive composition in an amount of 10 to 80% (by mass) with respect to the total solid content of the photosensitive composition (paragraph 0032 of the English translation).
Regarding Claim 10, WO ‘184 discloses that the content of the curable compound is preferably 0.1 to 50% (by mass) based on the total solid content of the composition (paragraph 0093 of the English translation).
Regarding Claim 13, WO ‘184 discloses a radically polymerizable compound with a polymerizable group value of 10.5 mmol/g or more (see pentaerythritol tetraacrylate, paragraph 0095 of the English translation).
Regarding Claim 14, WO ‘184 discloses that the photoinitiator can be an acylphosphine compound, a benzophenone compound, a thio compound, a triazine compound, or an oxime compound (paragraph 00123 of the English translation).
Regarding Claim 15, WO ‘184 discloses that the composition further comprises an ultraviolet absorber (paragraph 00173 of the English translation).
Regarding Claim 16, WO ‘184 discloses that the ultraviolet absorber is present in an amount of 0.1 to 10% (by mass) with respect to the total solid content of the photosensitive composition (paragraph 00174 of the English translation).
Regarding Claim 17, WO ‘184 discloses that the composition further comprises an antioxidant (paragraph 00175 of the English translation).
Regarding Claims 19-20, WO ‘184 discloses that the photosensitive composition is used to produce a color filter (paragraph 0002 and 00184-00186 of the English translation).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 201821184 A1 (Foreign Patent Document 12 of the Information Disclosure Statement filed 28 December 2020, hereby referred to as WO ‘184) in view of US 20120196949 A1 (Heo) as applied to claim 17 above, and further in view of US 20160327865 A1 (Kashiwagi).
Regarding Claim 18, WO ‘184 discloses that an antioxidant can be present in the photosensitive composition, but is silent in regards to the amount of antioxidant contained in said composition. Heo is also silent in regards to antioxidants. Kashiwagi teaches a photosensitive composition that contains an antioxidant. Some of the antioxidants taught by Kashiwagi (see paragraph 0386 of Kashiwagi) are the same as those disclosed by WO ‘184 (see paragraph 00175 of the English translation of WO ‘184). Kashiwagi specifically states that the antioxidant is present in an amount of 0.1% to 10% (by mass), more preferably 0.2% to 5% (by mass) (see paragraph 0387 of Kashiwagi). WO ‘184, Heo, and Kashiwagi are analogous art because each reference pertains to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an antioxidant in the composition disclosed by WO ‘184 (modified to include the teachings of Heo) in an amount taught by Kashiwagi because using an antioxidant in a range of 0.2 to 5% (by mass) in the photosensitive composition results in better sensitivity during patterning (see Kashiwagi, paragraph 0387).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/29/2022